DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claim 1-12 in the reply filed on 07/22/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating devices” in claim 10 is interpreted as an infrared heater and/or a laser heating system or other directed energy heating system (Applicant’s Specification page 13 lines 10-19, as filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US20170072633) in view of Yoshinari (US20190054701).

In reference to claim 1:
Hsu discloses a method of performing an additive manufacturing process in a work area (abstract), the method comprising:
depositing a first layer of thermoplastic material via an extruder head, wherein the first layer of thermoplastic material is deposited along a first path (para 14; Fig. 2A-2B);

monitoring a thermal profile of the first layer of thermoplastic material along the first path while the second layer of thermoplastic material is deposited (paras 0024, 0029);
detecting a cooled portion of the first layer of thermoplastic material having a present temperature that is lower than a predetermined threshold temperature (para 0029);
expending energy, thereby heating the cooled portion of the first layer of thermoplastic material to within the higher temperature range before the second layer of thermoplastic material is added to the cooled portion (para 0029); and
continuing deposition of the second layer of thermoplastic material along the second path after heating the cooled portion to within the higher temperature range (para 0023; Fig. 2A-2B).
Hsu does not disclose determining an energy that is sufficient to raise the present temperature of the cooled portion to within a higher temperature range that is greater than or equal to the predetermined threshold temperature and then expending that amount of energy. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Yoshinari discloses a method of preheating a previously deposited layer during an additive manufacturing process (para 0009). Yoshinari further discloses utilizing a heat capacity of the prior layer to determine amount of energy necessary to achieve the desired temperature (para 0058). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the temperature control of Hsu with the heat capacity and energy requirement control of Yoshinari because both elements are known in the prior art and a person having ordinary skill in the art could make the 

In reference to claim 3:
In addition to the discussion of claim 1, above, Hsu further discloses wherein the expending the energy is performed by a heating system that comprises a directed energy heating system coupled to the extruder head (para 0016, Figs. 2A-2B), and wherein the method further comprises:
moving the heating system above the first path as the second layer of thermoplastic material is deposited (para 0016, Figs. 2A-2B).

In reference to claim 4:
In addition to the discussion of claim 1, above, Hsu further discloses further comprising verifying that the cooled portion is sufficiently heated such that the higher temperature range is greater than or equal to the predetermined threshold temperature, wherein the verifying is performed prior to the continuing deposition of the second layer of thermoplastic material along the second path (paras 0016, 0018).

In reference to claim 5:
In addition to the discussion of claim 1, above, Hsu further discloses wherein the expending the energy comprises locally heating small areas of the first layer of thermoplastic material one at a time, via a heating system (para 0015). 
Hsu does not explicitly disclose wherein each small area is less than 1% of an overall area of the work area. However, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I). As applied to the instant 

In reference to claim 6:
In addition to the discussion of claim 1, above, Hsu further discloses wherein the expending the energy is performed by a heating system (laser source 222).
Yoshinari further discloses the “control unit calculates a required quantity of heat to be input to the designated position, based on heat capacity” (para 0018). Modified Hsu does not explicitly disclose wherein the determining the energy comprises calculating the energy to minimize energy usage by the heating system while ensuring that the cooled portion is raised to within the higher temperature range. However, it is the Examiner’s position that one of ordinary skill in the art would recognize that the “required quantity of heat” would be the minimum required. Furthermore, one of ordinary skill in the art would further be motivated to apply a minimum amount of heat to decrease energy use, and thus cost, as well as reduce processing time.

In reference to claim 9:
In addition to the discussion of claim 1, above, Hsu further discloses further comprising selecting the predetermined threshold temperature based at least partially on a travel speed of the extruder head (para 0025-0026; Fig. 2B)(The Examiner has interpreted this as meeting the claim because adjusting the laser source based on nozzle speed will affect the amount of cooling taking place between the laser target and the deposition area).

In reference to claim 10:

wherein the method further comprises preheating each respective area of the part individually via a respective heating device of the plurality of heating devices, wherein the preheating of each respective area is performed before the extruder head deposits the second layer of thermoplastic material on the respective area (para 0018).

In reference to claim 11:
In addition to the discussion of claim 1, above, modified Hsu does not explicitly teach further comprising causing an interruption of the extruder head for a time sufficient to cool the first layer of thermoplastic material below the predetermined threshold temperature, wherein the expending the energy is performed after the causing the interruption. However, if producing a large enough part the previously deposited layer will cool below the threshold temperature without a pause, resulting in a sufficient time being zero. Further, if the part of Hsu was not cooled below the softening or glass transition temperature of the polymer (Hsu para 0022), there would be no need to utilize the preheating method of Hsu.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Yoshinari as applied to claim 1, above, and further in view of Shapiro (US20170235294).

In reference to claim 2:
In addition to the discussion of claim 1, above, Hsu further discloses monitoring the prior layer temperature along the deposition path (para 0029). Hsu does not explicitly disclose wherein the monitoring is performed by a thermal imaging system that comprises a thermal imaging camera coupled to the extruder head, and wherein the method further comprises: moving the thermal imaging system above the first path as the second layer of thermoplastic material is deposited. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Shapiro teaches a method of additive manufacturing (paras 0042-0044) including extruding a plastic (para 0061). Shapiro further teaches mounting a thermal camera on the extruder head (paras 0005, 0038, and 0203). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Hsu with the extruder head mounted thermal camera of Shapiro because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the temperature sensor is a device known in the art and travels with the extruder head.

In reference to claim 7:
In addition to the discussion of claim 1, above, Modified further discloses wherein the expending the energy is performed by a heating system (laser source 222).
Hsu does not disclose wherein the monitoring is performed by a thermal imaging system. However, a rationale to support a conclusion that a claim would have been obvious is that all the 
Hsu further discloses the build platform may be rotatable (para 0017) or any suitable components may be rotatable (para 0021). Modified Hsu does not explicitly disclose wherein the thermal imaging system and the heating system are configured to rotate with respect to the extruder head. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. rotating the build platform or the heating control systems to ensure the heating control system remains in front of the extrusion nozzle, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Yoshinari as applied to claim 1, above, and further in view of Priedeman (US20020017743).
In addition to the discussion of claim 1, above, Hsu further discloses wherein the extruder head is a filament extruder head (para 0025). Modified Hsu does not teach wherein the extruder head .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Yoshinari as applied to claim 1, above, and further in view of Riemann (US20180072000).
In addition to the discussion of claim 1, above, modified Hsu does not teach wherein the first layer is a repair area comprising stable material, and wherein the expending the energy comprises heating the stable material to within the higher temperature range before the second layer of thermoplastic material is added to the stable material. However, this is taught by Riemann. Riemann teaches a method for extrusion based additive manufacturing (paras 0003, 0019). Riemann further teaches that surface defects, such as low areas, pits, holes, or the like in a deposited layer may also be corrected by an additive process (e.g., deposition of additional material), such as depositing additional build material on or around the surface defect, or even forming an entire new surface to planarize the deposited layer (para 0076). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit material into a repair area in order to correct surface defects such as low area, pits, or holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.S./              Examiner, Art Unit 1745     
                                                                                                                                                                                     /MATTHEW J DANIELS/Primary Examiner, Art Unit 1742